DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

123. (Currently Amended) The method of claim [[102]] 122, wherein the filler:polymer weight ratio is between about 5:95 and about 15:85.

124. (Currently Amended) The method of claim [[102]] 122, wherein the 3D printing is not assisted by electric field poling.

125. (Currently Amended) The method of claim [[102]] 122, wherein the conductive ink comprises: a volatile solvent, and a conductive composite comprising a polymer or a binder, and particles of a conductive material dispersed in the polymer or binder, wherein the conductive material is mixed with the solvent such that the particles of the conductive material are dispersed in a solution of the polymer/binder, wherein the conductive material is present in a conductive material:polymer/binder weight ratio between about 1:99 and about 95:5.

Examiner notes: applicant’s remarks (5/09/2022) state claims 123-125 are new but based on claims 103, 112, and 117. However, claims filed 5/09/2022 erroneously list claims 123-125 as dependent on claim 102, which duplicates the previous claims. The above Examiner’s Amendment corrects the dependence to claim 122 such that the claims are not duplicates.

Allowable Subject Matter

Claims 102-112, 114, 117-120, 122-125 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 102, the claim recites “wherein the conductive ink and the piezoelectric ink have similar viscosities and are extruded simultaneously from a same nozzle of the 3D printer and the feeding step f) comprises feeding one side of the nozzle with one of the inks and the other side with the other ink, or feeding opposing sides of the nozzle with the conductive ink and the middle of the nozzle with the piezoelectric ink.”
The closest prior art of record are Bodkhe, Kim, Danforth, Shah, and McAlpine. However, none of the cited references teach the claimed simultaneously form the same nozzle and feeding two inks into the same nozzle with different properties.

Claim 122 recites “wherein the bifunctional material is in the form of a wire and wherein the piezoelectric composite and the electrode(s) are in the form of elongated thin cylinders that extend along the wire length, and each occupy part of the cross-section of the wire.” 
The closest prior art of record are Bodkhe, Kim, Danforth, Shah, and McAlpine. However, none of the cited references teach the claimed geometry created by each material.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744